SEPARATION AGREEMENT

 

 

 

This Separation Agreement (“Agreement”) is entered into on May 28, 2013 between
Reading International, Inc., a Nevada corporation (“Company”), and John Hunter
(“Employee”) in recognition of the following facts:

A.

Pursuant to an employment agreement dated December 28, 2006 (the “Employment
Agreement”), Employee has been employed by the Company as its Chief Operating
Officer and as President of the Company’s subsidiaries in New Zealand and
Australia.

 

B.

Employee has this date submitted his letter of resignation to the Company,
effective as of the close of business on June 3, 2013.

 

C.

The parties desire to confirm the terms and conditions of Employee’s termination
of employment with the Company.

 

            NOW, THEREFORE, the parties hereto agree as follows:

 

1.

The Company shall continue to pay Employee’s salary at the base pay rate of
$400,000 per annum through June 3, 2013, with delivery of the final paycheck to
him by the close of business on that date.

 

2.

By the close of business on June 3, 2013, the Company shall pay all of
Employee’s accrued vacation pay in the amount documented, unpaid of
approximately $35,577 (based on approximately 185 hours) and all of Employee’s
outstanding duly-authorized business-related expenses.

 

3.

Anything in the Employment Agreement to the contrary notwithstanding, the
Company shall not offset or withhold any portion of matching funds (in the
amount of approximately $51,000) from Employee’s 401K Plan account, and the
Company agrees that it has no claim against Employee to recover any portion of
such matching funds.

 

4.

In accordance with the provisions of the Employment Agreement, the Company shall
pay Employee a vested pension benefit of $400,000 on February 3, 2014, without
interest.  Such pension benefit payment shall be subject to income tax
withholding as if such payment was a bonus.

 

5.

For the period commencing June 4, 2013 through Wednesday, July 31, 2013, the
Company shall retain Employee as an independent contractor to provide consulting
services and support concerning the transfer of his prior employment
responsibilities to others within the Company, such services to be provided
electronically and remotely as much as feasible, with the possibility of some
in-office attendance, but in no event shall all such services exceed five hours
in any week.  In consideration of Employee’s making himself available for such
services, the Company shall pay him $100,000 on June 15, 2013 and an additional
$100,000 on July 15, 2013.

 

6.

Employee hereby agrees to all of the terms and conditions of the form of General
Release which is attached hereto as Exhibit “A” and incorporated herein by this
reference.

 

7.

This Agreement shall be binding upon and shall inure to the benefit of the
successors of the parties hereto but shall not be assigned by either party
without the prior written consent of the other party, which consent shall not be
withheld unreasonably.

 

8.

This Agreement, with attached Exhibit “A”, constitutes the entire agreement
between the parties hereto, and there are no understandings, representations or
warranties of any kind between the parties except as expressly set forth.

 



--------------------------------------------------------------------------------

 

9.

If one or more of the provisions of this Agreement shall for any reasons be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement.

 

10.

This Agreement may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

11.

The fact of and the terms and conditions of this Agreement shall be kept
confidential unless otherwise agreed by the parties in writing, except for such
disclosures as may be necessary or appropriate to governmental authorities,
including the Securities and Exchange Commission and national stock exchanges,
financial institutions, accountants and attorneys for the parties.

 

12.

This Agreement has been negotiated by the parties and their respective counsel
and shall be fairly interpreted in accordance with its terms and without any
strict construction in favor of or against any party.

 

13.

This Agreement shall be construed in accordance with and governed by the laws of
the State of California.

 

14.

If any action is brought for enforcement of this Agreement or for a declaration
of rights, the successful or prevailing party shall be entitled to recover its
reasonable attorneys fees and costs incurred (including costs of expert
witnesses) in such action, in addition to any other relief to which it may be
entitled.

 

            Executed by the parties on the date first above written.

 

/s/ John Hunter____________________

John Hunter

 

READING INTERNATIONAL, INC.

 

By: /s/ Andrzej Matyczynski__________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

 

 

 

 

 

 

EXHIBIT A

TO SEPARATION AGREEMENT

 

 

1.

GENERAL RELEASE

 

a.

Separation Payments and Benefits.

 

Reference is made to the letter agreement, dated as of May 28, 2013 to which
this Exhibit A is attached (the “Separation Agreement”), between Reading
International, Inc. LLC (the “Company”) and Employee (as defined therein), under
which the Company has offered to pay and provide to Employee, and Employee has
agreed to accept, the separation and consulting payments and benefits as
provided therein.

 

b.

Release of Company

 

For and in consideration of the separation payments and benefits provided in the
Separation Agreement, Employee, for himself or herself and for each of his or
her heirs, executors, administrators, successors-in-interest, legal
representatives and assigns, hereby irrevocably and unconditionally releases and
discharges the Company, its successors and assigns, and its respective direct
and indirect parents, subsidiaries and affiliates, together with their
respective officers, directors, partners, shareholders, members, managers,
employees and agents (together with the Company, collectively, the “Releasees”)
from any and all claims, causes of action, or damages (including attorneys’ fees
and costs actually incurred), of any nature whatsoever, whether known or
unknown, suspected or unsuspected, that Employee had or claims to have had, or
now has or claims to have against Releasees, or any of them, through the date of
the execution of this Release.  This Release specifically includes any claims
that relate to or arose out of Employee’s employment with the Company.  This
Release also includes any claims for breach of contract, express or implied, any
tort, any matter in anyway related to Employee’s employment, any acts or
omissions of Releasees, or any legal restrictions or Company’s right to
terminate employees, or any federal, state or other governmental statute,
regulation or ordinance such as: (1) Title VII of the Civil Rights Act of 1964
(including, but not limited to, race, color, religion, sex, and natural origin);
(2) 42 U.S.C. sec. 1981 (generally discrimination); (3) the Civil Rights Act of
1991; (4) The Age Discrimination in Employment Act; (5) the Employment
Retirement Income Security Act of 1974, 29 U.S.C. Sec 1001 et seq; (6) The Older
Workers’ Benefit Protection Act; and (7) any other laws, statutes and
regulations relating to employment, employment discrimination, wage and hour
matters and claims, and employment termination. 

 

c.

Waiver of Unknown Claims

 

Employee, for himself or herself and his or her heirs, legal representatives,
and assigns, does hereby expressly waive and relinquish all rights and benefits
afforded by section 1542 of the California Civil Code or any comparable
provisions of the laws of the State of Colorado or of federal laws, and does so
understanding and acknowledging the significance and consequences of such
specific waivers.  Said section 1542 of the Civil Code of California states as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her separation with
the debtor.

 

Thus, notwithstanding the provisions of said section 1542, and for the purposes
of implementing a full and complete release and discharge of Releasees and each
of them, Employee expressly acknowledges that this Release is also intended to
include in its effect, without limitation, all claims which Employee does not
know or suspect to exist at the time of execution hereof, and that this Release
contemplates the extinguishment of any such claims.





--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing or any other provision of this Release, this
Release does not apply to Employee’s rights under (1) the Separation Agreement,
(2) that certain Indemnification Agreement dated as of August 16, 2007 between
the Company and Employee or (3) California Labor Code section 2802 or any other
rights of Employee which as a matter of law cannot be waived or released.

 

d.

ADEA: Consideration/Rescission

 

Without limiting the scope of this Release in any way, Employee certifies that
this Release constitutes a knowing and voluntary waiver of any and all rights or
claims that exist or that Employee has or may claim to have under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act (29 USC Section 621, et seq.) Employee acknowledges that (a) the
separation payments and benefits provided pursuant to the Separation Agreement
is in addition to any consideration that he or she would otherwise by entitled
to receive, that (b) he or she has been and is hereby advised in writing to
consult with an attorney prior to signing this Release, that (c) he or she has
been provided a full and ample opportunity to study this Release, including a
period of at least twenty-one- (21) days within which to consider it, that (d)
to the extent Employee takes less than twenty-one (21) days to consider this
Release prior to execution, Employee acknowledges that he or she has had
sufficient time to consider this Release with his or her counsel, and that he or
she expressly, voluntarily and knowingly waives any additional time, and that
(e) he or she is aware of his or her rights to revoke this Release at any time
within a seven (7) day period following the date he or she executes this Release
with respect to claims arising under the ADEA as amended by the Older Workers’
Benefit Protection Act only.  To be effective, rescission must be in writing and
delivered to the Company within the applicable rescission period.  If Employee
does revoke this Release, the Company retains the right to revoke the Separation
Agreement, in its entirety, within ten (10) days of receipt via registered mail
of notice of such revocation.  Upon any such revocation notice, Employee shall,
upon the Company’s request, promptly reimburse and return to the Company any and
all separation payments and the cost of all separation benefits previously paid
or provided to Employee under the Separation Agreement.

 

e.

No Assignment

 

Employee agrees that he or she (1) has not made any assignment of any claims
released and discharged by this Release, (2) shall not hereafter make any
assignment of any claims released and discharged by this Release, and (3) will
indemnify and hold harmless Releasees, and each of them, from any such
assignment.

 

f.

No Claims

 

Employee also agrees that if a claim is prosecuted in his or her name before any
court or administrative agency, he or she waives and agrees not to take any
award of money or other damages from such suit, and to return any such award of
money or damages immediately to the Company.

 

g.

Confidentiality and Non-Disclosure

 

Employee warrants that he or she will not disclose, disseminate and/or
publicize, cause or permit to be disclosed, disseminated or publicized, any of
the terms of the Separation Agreement or this Release directly or indirectly,
specifically or generally, to any person, corporation, association, governmental
agency, or other entity except: (1) to the extent necessary to report income to
appropriate taxing authorities; (2) in response to an order of a court of
competent jurisdiction or a subpoena issued under the authority thereof; or (3)
in response to an inquiry or subpoena issued by a state or federal governmental
agency. It is understood and agreed that notice of receipt of Employee of any
such judicial or agency order, inquiry or subpoena shall immediately be
communicated by the recipient to counsel for the Company telephonically, and
then confirmed immediately thereafter in writing so that the Company will have
an opportunity to intervene to assert what rights it may have to non-disclosure
prior to responses to said order, inquiry or subpoena. Employee specifically
warrants that he or she will not, directly or indirectly initiate any
conversation or other communication with any current or former employee of the
Company, or any other person, corporation, entity, business or association,
regarding this Release, or the matters giving rise to this Release.

 

 



--------------------------------------------------------------------------------

 

2.

SEVERABILITY

 

Should any of the provisions of this Release be determined to be invalid or
unenforceable by a court or government agency of competent jurisdiction, it is
agreed that such determination shall not affect the enforceability of the
remainder of the provisions herein.

 

3.

CONSTRUCTION

It is understood and agreed that the general rule that ambiguities are to be
construed against the drafter shall not apply to this Release. This Separation
Agreement shall be construed as a mutually prepared Separation Agreement.

 

4.

MODIFICATION

 

No provision of this Release may be changed, altered, modified or waived, except
in writing and signed by Employee and an authorized representative of the
Company.

 

5.

NON-WAIVER

 

No waiver by any party of any breach of any term or provision of this Release
shall be construed to be, nor be, a waiver of any proceeding, concurrent or
succeeding breach of the same, or of any other term or provision. No waiver
shall be binding on the part of, or on behalf of, any party entering into this
Release.

 

6.

ENTIRE AGREEMET AND SUPERSEDING EFFECT

 

The parties hereto acknowledge that no representation, promise or inducement has
been made, other than as set forth in this Release, for them to enter into this
Release, and that none of them enters into this Release in reliance upon any
representation, promise or inducement not set forth herein. The parties agree
that all of the terms and conditions agreed upon by the parties regarding this
Release are contained herein. The terms of this Release are contractual and not
mere recitals. This Separation Agreement is a full integration of all terms
agreed to by the parties.

 

7.

APPLICABLE LAW

 

This Separation Agreement has been made at the Company’s principal place of
business in California and California law applies to it.

 

8.

COUNTERPARTS

 

This Separation Agreement may be executed in counterparts, each of which shall
be deemed an original, and both of which together shall constitute one and the
same instrument.

 

9.

COMPLETE AND VOLUNTARY AGREEMENT

 

Employee acknowledges that Employee has read and understands this Release, that
Employee has had the opportunity to seek legal counsel of Employee’s own
choosing, that Employee is not executing this Release in reliance on any
promises, representations or inducements other than those contained herein, and
that Employee is executing this Release voluntarily, free of any duress or
coercion.

 

THIS IS AN IMPORTANT LEGAL DOCUMENT. THIS AGREEMENT INCLUDES A RELEASE OF KNOWN
AND UNKNOWN CLAIMS. BY SIGING IT YOU GIVE UP THE RIGHT TO SUE ON THOSE MATTERS
HEREIN DEFINED. YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE EFFECT OF THIS
RELEASE BEFORE ACTING ON IT. IF YOU DO NOT UNDERSTAND IT, DO NOT SIGN IT.

 

 



--------------------------------------------------------------------------------